PER CURIAM.
Both the Employer/Carrier (E/C) and Claimant, through appeal and cross-appeal, challenge an order by the Judge of Compensation Claims (JCC) awarding Claimant attendant care benefits, along with attorney’s fees. Finding no error in the JCC’s rejection of the E/C’s affirmative defense based on misrepresentation and no merit to the arguments raised concerning the award of attendant care benefits, we affirm these issues without further discussion. Because the JCC retained jurisdiction over the amount of attorney’s fees and entitlement to costs, the issues relating to these claims are not ripe for appellate review and we dismiss for lack of jurisdiction those portions of the appeal and cross-appeal relating to the awards of fees and costs. See Zampell Refractories, Inc., v. Welch, 61 So.3d 1160 (Fla. 1st DCA 2011) (dismissing cross-appeal for lack of jurisdiction where JCC reserved jurisdiction on fee amount). In all other respects, the order on appeal is AFFIRMED.
VAN NORTWICK, PADOVANO, and MARSTILLER, JJ., concur.